Citation Nr: 0310585	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-01 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In an 
August 1999 rating decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
service connection for a seizure disorder.  In a July 2000 
rating decision, the RO determined that new and material 
evidence had not been received to reopen a claim of service 
connection for PTSD.  The veteran duly appealed the RO's 
determinations.  

In a June 2002 decision, the Board concluded that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a seizure disorder.  The Board further 
determined that new and material evidence had been submitted 
to reopen the claim of service connection for PTSD; however, 
the Board determined that additional development of the 
evidence was necessary prior to considering the issue on the 
merits.  Pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board began the additional 
development action later that month.  The development action 
was recently completed.  


REMAND

Under regulations issued after the enactment of the Veterans 
Claims Assistance Act of 2000, and at the direction of the 
Secretary, the Board began conducting evidentiary development 
of appealed cases directly.  See 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii) (2002).  

As set forth above, consistent with these new duty-to assist 
regulations, after reviewing the veteran's case, the Board 
determined that additional evidentiary development was 
warranted.  In June 2002, the Board began this evidentiary 
development, pursuant to the authority granted by 38 C.F.R. § 
19.9(a)(2).  This development was recently completed.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the new 
duty-to-assist regulations codified at 38 C.F.R. § 19(a)(2) 
and (a)(2)(ii)(2002).  See Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, ____F.3d___, Nos. 02-
7304, -7305, -7316 (May 1, 2003).  That decision emphasized 
the Board's status as "primarily an appellate tribunal," 
and held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain an appellant's waiver.  

The Federal Circuit further held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violates the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

In accordance with a June 2002 development memorandum, the 
Board obtained VA clinical records, as well as a VA 
psychiatric examination report, which was completed in April 
2003.  This examination report provides an opinion regarding 
the issue on appeal.  This evidence has not been considered 
by the RO.  In light of the new judicial precedent discussed 
above, the Board is compelled to remand the veteran's case to 
the RO.

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

3.  After conducting any additional 
indicated development, the RO should 
adjudicate the issue of entitlement to 
service connection for PTSD.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the last pertinent 
supplemental statement of the case in 
December 2001.  

If the benefit requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to him and his representative.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




